Citation Nr: 1403372	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  13-18 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for bipolar disorder.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for mild tendinosis of the left shoulder (claimed as residuals, left shoulder injury).

3.  Entitlement to service connection for an acquired psychiatric disorder.  

4.  Entitlement to service connection for a left shoulder disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 

INTRODUCTION

The Veteran had active service from March 2002 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri.  

The newly reopened claims of service connection for a psychiatric disorder and a left shoulder disorder are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a bipolar disorder in May 2006.  While the Veteran filed a notice of  disagreement and a statement of the case was issued, he did not perfect his appeal in the one year period nor was any evidence received which would have allowed the claim to remain open. 

2.  Evidence received since the denial of service connection for a bipolar disorder raises a reasonable possibility of substantiating the claim. 

3.  The RO denied service connection for a tendinosis of the left shoulder (claimed as residuals, left shoulder injury) in May 2006.  While the Veteran filed a notice of  disagreement and a statement of the case was issued, he did not perfect his appeal in the one year period nor was any evidence received which would have allowed the claim to remain open. 

4.  Evidence received since the denial of service connection for tendinosis of the left shoulder (claimed as residuals, left shoulder injury) raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2006 rating determination denying service connection for a bipolar disorder became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for bipolar disorder has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

3.  The May 2006 rating determination denying service connection for tendinosis of the left shoulder (claimed as residuals, left shoulder injury) is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 20.1103 (2013).

4.  New and material evidence sufficient to reopen the claim of entitlement to service connection for tendinosis of the left shoulder has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.  

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent, 20 Vet. App. 1.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  

In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id. 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  In this case, the Board has thoroughly reviewed all of the evidence in the Veteran's claims folder, to include Virtual VA and VBMS.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

New and Material-Bipolar Disorder

In May 2006, the RO denied service connection for bipolar disorder.  In denying service connection, the RO indicated that a review of the service treatment records revealed that the Veteran was treated for major depressive disorder and alcohol dependence throughout his service beginning in October 2003, but bipolar disorder was never diagnosed.  The RO indicated that per the Veteran's DD 214 Certificate of Release or Discharge, he was discharged due to a personality disorder.  The RO observed that on his October 2004 report of medical assessment, the Veteran reported that he had no ongoing health issues at that time.  

The RO further observed at the time of the Veteran's April 2006 VA examination, he was diagnosed with bipolar affective disorder, polysubstance abuse, and possible personality disorder, which was a condition unrelated to military service and not subject to service connection.  The RO noted that the VA examiner stated that the Veteran's medical records suggested that he met the criteria for bipolar disorder even during times of abstinence from drugs and alcohol.  The RO observed that the VA examiner indicated that she could not resolve the etiology of this condition without resorting to mere speculation.  She stated that at that time it was not possible to separate the Veteran's personality disorder from the effects of his mood disorder and substance abuse disorder because neither the bipolar disorder nor the polysubstance abuse were adequately controlled at that time.  

 The RO denied service connection for bipolar disorder on the basis that it had not received any evidence confirming that this condition either occurred in or was aggravated by his military service.  

While the Veteran filed a notice of disagreement with the denial and statement of the case was issued in February 2008, the Veteran did not perfect his appeal and no evidence or argument was received which would have allowed the claim to remain open.  Thus, the decision became final. 

The Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for bipolar disorder.  Subsequent to the prior denial, the Veteran has submitted statements indicating his belief that his current psychiatric disorders had their onset in service.  The Veteran has also submitted a July 2013 statement from his medical provider indicating that the Veteran had been receiving treatment at the ReDiscover Facility and had been diagnosed with bipolar disorder; major recurrent depression without psychotic features; and generalized anxiety disorder.  It was indicated that no evidence of personality disorder had been observed during his period of treatment.  The newly received evidence, in addition to containing continuing diagnoses of bipolar disorder, also contains diagnoses of depression and generalized anxiety, diagnoses which were made at various points during the Veteran's period of service, with a specific finding that the Veteran had not exhibited any personality disorder in the most recent treatment report.  The above evidence relates to previously unestablished  elements of the claim, which was not of record at the time of the prior denial, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Therefore, the claim for service connection for bipolar disorder is reopened.   

As the matter has been reopened, further development, which will be discussed in the remand portion of this decision, is warranted.  

New and Material-Left Shoulder

In May 2006, the RO denied service connection for mild tendinosis of the left shoulder (claimed as residuals of left shoulder injury).  In denying service connection, the RO noted that per the Veteran's service treatment records, he had received treatment for a left contusion on February 8, 2004, after falling.  The RO observed that on his October 2004 medical assessment, the Veteran was reported to have no ongoing health issues.  The RO observed that treatment records from Rockhill Orthopedics indicated that on July 1, 2005, the Veteran injured his left shoulder while moving equipment while working on the railroad.  The RO noted that x-rays of the Veteran's left shoulder taken in August 2005 revealed that the Veteran's left shoulder looked clean with minimal spurring.  The RO indicated that an arthroscopy with debridement of the shoulder was performed in September 2005 and the Veteran tolerated the procedure well.  A MRI revealed mild tendinosis of the distal supraspinatus tendon with minimal degenerative change of the acromioclavicular joint.  The RO observed that during the March 2006 VA general examination, a diagnosis of a left shoulder disorder was not given.  The RO denied service connection for mild tendinosis of the left shoulder (claimed as residuals, left shoulder injury) since there had been no medical evidence received showing that the Veteran had a current diagnosis of a left shoulder condition related to service.   

Evidence received subsequent to the May 2006 rating determination includes a detailed statement from the Veteran as to the injury that he sustained to his left shoulder in service.  The Board also notes that the Veteran has contended that the RO misread the treatment records which had been previously submitted and that the records contained findings of an old dislocation and an old tear, which he believed were related to service.  The Board notes that the private treatment records also reveal spurring of the acromioclavicular joint and arthrosis.  The Board finds that the Veteran's contention have merit.  

The above evidence relates to previously unestablished elements of the claim, a portion which was not of record at the time of the prior denial, and provide a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Therefore, the claim for service connection for a left shoulder tendinosis (claimed as residuals of a left shoulder injury) is reopened.   

As the matter has been reopened, further development, which will be discussed in the remand portion of this decision is warranted.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bipolar disorder is reopened. 

New and material evidence having been received, the claim of entitlement to service connection for tendinosis of the left shoulder (claimed as residuals, left shoulder injury) is reopened. 


REMAND

With regard to the newly reopened claim of service connection for bipolar disorder, the Board notes that in addition to the previously diagnosed bipolar disorder, the Veteran has also now been diagnosed as having other psychiatric disorders, some of which were diagnosed during his period of active service.  As such, he should be afforded a VA psychiatric examination to determine the nature and etiology of any current psychiatric disorders and their relationship, if any, to his period of active service.  

With regard to his claimed left shoulder disorder, as this matter has been reopened, the Veteran should be afforded a VA examination to determine the nature and etiology of any current left shoulder disorder and its relationship, if any, to his period of service.  The Veteran has not been afforded a VA examination specifically related to his left shoulder up to this point.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any treatment facilities/providers that have provided treatment for any psychiatric or left shoulder disorders since October 2010.  Following receipt of the above names and addresses, along with written authorizations from the Veteran, obtain and associate with the record copies of all treatment records of the Veteran from those facilities/physicians identified by him.  If the Veteran identifies treatment at any VA facilities obtain those treatment records.   

2.  The Veteran should also be scheduled for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disorder.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder and all other pertinent records must be made available for review in conjunction with the examination, and the examiner should note such review in the report.  Following the examination, the examiner is requested to render the following opinion: is it at least as likely as not (50 percent probability or greater) that any current psychiatric disorder found is related to the Veteran's period of active service?  A complete detailed rationale should be given for any opinion that is rendered.

3.  Schedule the Veteran for a VA examination to assist in determining the nature and etiology of any left shoulder disorder.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims folder and all other pertinent records must be made available for review in conjunction with the examination, and the examiner should note such review in the report.  Following examination, the examiner should render the following opinions:

Does the Veteran currently have a left shoulder disorder?  If so, what are the current left shoulder disorders? 

Is it as likely as not (50 percent probability or greater) that any current left shoulder disorder is related to the Veteran's period of service, or, if arthritis is found to be present, that it had its onset in the one year period following the Veteran's release from service?  In offering this opinion, please note and discuss the significance of the in-service left shoulder injury; the results of a July 2005 MRI of the left shoulder which revealed minimal degenerative changes of the acromioclavicular joint and a previous dislocation; and the August 2005 x-rays findings of minimal spurring of the acromion.  Complete detailed rationale must be provided for any opinion that is rendered.  

4.  Review the claims file.  If any development is incomplete, including if the examination reports do not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


